Title: Who is at fault in this situation?
Question:
Answer #1: Hard to say, not being familiar with traffic laws in whatever SE Asian country this is.

By North American standards, it's still hard to say. White SUV crossed a solid white line and came to nearly a complete stop in a live lane. But dashcammer clearly had a decent amount of warning from the white SUVs right signal and brake lights. 

It was a shitty lane change, but if dashcammer was driving a regular passenger vehicle it was almost certainly avoidable. If dashcammer was driving a big truck with a longer braking distance, then that would be a consideration too. I would expect that insurance/a court would split the fault between the two, with the proportion determined by the facts of the case.